GANTT, P. J.
Defendant was indicted, arraigned, tried and convicted in the circuit court of Newton county of grand larceny of a certain black horse, the property of T. B. Durham, on June 1, 1897.
Quite a voluminous bil-1 of exceptions is incorporated in the transcript sent to this court, but as no exceptions were saved to the overruling of the motions for new trial, and in *570arrest of judgment, it is obvious that the matters dehors the record proper are not before us for review. [Ross v. Railroad, 141 Mo. 390; State v. Gilmore, 110 Mo. 1; State v. Gray, 149 Mo. 458.]
In the record proper we find no error whatever, and the judgment is accordingly affirmed.
Burgess, J., concurs; Sherwood, J., absent.